Title: To James Madison from Valentin de Foronda, 14 October 1808
From: Foronda, Valentin de
To: Madison, James



Muy señor mio:
Philadelphia Octubre 14 de 1808.

He recibido la apreciable carta de VS del 9 del que ; Siendome sumamente agradable ver en ella las buenas disposiciones de amistad, y armonia de este Govierno respecto à la España, lo que comunicaré al Sõr Ministro de Estado, àfin de que esté instruido de estos ultimos sentimientos de Su Exa. el Sõr Presidente, que no podrán menos de serle muy alagueños.
En mi carta del 29 de Julio ultimo en que tenia la satisfaccion de participar à VE que habia sido exaltado al Trono de España Fernando 7o. por abdicacion de la Corona hecha por Carlos 4o. y de que no he tenido contestacion, tenia la honra de asegurar à este Govierno que nuestro nuevo Monarca se esmeraria en mantener, y estrechar los vinculos de buena inteligencia, y perfecta amistad, que unen à los dos Estados.
VS tendrá presente que le he confesado francamente en diferentes Cartas mis temores de que este Pais, intentaba interrumpir nuestra mutua, buena, Justa, y util armonia, y con la misma franquera no puedo menos de exponer à VS que me ha tranquilisado algun tanto la carta del 9, que ha llegado quando me preparaba a exponer mis quexas à su Exa. el Señor Presidente; de resuelta de las noticias que me acaban de llegar, sobre que los Empleados des estos Estados habian  el Bayu Marschak, quando VS sabe que su Jurisdiccion no pasa de la mitad de él.
Que habian colocado una Cañon  en la entrada de Yberville, amarrandola en la prìmera habitacion situado en los Dominios Españoles, manteniendo  allí, un cable cruzado de un lado à otro para impedir à las Embarcaciones que pax con viveres
Que se ha apostado una Lancha Cañonera en la boca del Rio Nitato que desagua en el Lago Maurepart  el fondo de la mitad que pertenece à S. M. el Rey mi Amo: insulto todavía de mayor bulto; porque, solo pueden extraerse por él las Producciones Españolas.
Que entre las Islas y la irme, que son aguas de mi Soberano tienen estos Estados la posta en Ca que reconocen todos los Buques Españoles, à los quales hace fuego si pasen fuera de su alcance, para examinar si llevan viveres al paso que ven Sus  equipados, y la gente armada de fusilerìa saltan en tierra, tanto en la firme, como en las Islas, donde matan Ganados, y cometen otros insultos de semejante naturaleza.
Sí, Cavallero Madison, los Viveres son los que se negaban à los Españoles: ya al parecer se pretendía qe. murieran de hambre; pues, el oponerse à su pase no podía ser por no exponer las propriedades, los Barcos, los Marineros Americanos, que és el fundamento de la Ley del Embargo, como tuve el honor de exponer à VS Quando me quexé de la cerradura de la comunicacíon con las Floridas.
Este empeño de que murieran de hambre las Floridas, se corrobora con la noticía de un Ciudadano Americano que supone les habìan llegado ordenes de mantener los Caminos cerrados en los mismos termìnos que los Puertos, baxo la pena de 2 mil pesos de multa, y un año de prisión.
Añadase á esto, la noticia que me ha dado una persona fidedigna, de que ha visto con sus proprios ojos, que, entre las instruccíones que tiene Mr. Lennon, Comandante de Marina de la Nueva orleans, está especificado, que debe mirar como propriedad, de los Estados Unidos la Parte de la Florida comprendida entre Baton Rouge y el Rio Perdido.
En vista de estos datos no extrañase VS que dudase de una Sincera Amistad por la parte de estos Estados.
El Gran Jefferson vá á concluir su carrera.  Probablemente tendré la Satisfaccion de anunciar à mi Corte que VS és su Successor: Que glorioso, no serìa para mì, el poder comunicar al mismo tiempo que estos Estados solo desean la amistad Española, y para prueba de ello, que , que los verdaderos limítes de la Luisiana son los que tiene ya  en virtud de un examen muy reflexionado, mi Rey y Señor.
Que cosa tan feliz no és la buena armonia de los Estados!  Y yo por mi parte puedo asegurar à este Govierno que estos Son los deseos ardientes de mi Soberano  Me ofrezco con todos los respectos debidos à la obediencia de VS, y pidò á Dios gue. su vida ms. as.  B L M de VS su mas atento servidor

Valentin de Foronda

